Sanders, J.
(dissenting) — The majority fails to explain why we can no longer rely on federal law as a source of public policy to underlie the tort of wrongful discharge. In fact, this tort was first recognized based on policy as expressed in a federal statute and has developed in harmony with federal employment discrimination law.
There is a clear and strong connection between federal law and our state law on discrimination, conspicuously absent from the majority opinion. See, e.g., RCW 49.60.030(2) (referring to the United States Civil Rights Act of 1964, 42 U.S.C. §§ 2000a-2000h, and the Federal Fair Housing Amendments Act of 1988, 42 U.S.C. §§ 3601-3631); Farnam v. CRISTA Ministries, 116 Wn.2d 659, 676, 807 P.2d 830 (1991). We consistently rely on federal law as guidance in interpreting Washington’s Law Against Discrimination. See, e.g., Farnam, 116 Wn.2d at 676 (“[B]e-cause RCW 49.60 substantially parallels the federal law against discrimination, Title 7 of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., Washington courts have looked to the interpretation of the federal law in construing RCW 49.60.” (footnote omitted)); Bravo v. Dolsen Cos., 125 Wn.2d 745, 754-55, 888 P.2d 147 (1995); Roberts v. Atl. Richfield Co., 88 Wn.2d 887, 891, 568 P.2d 764 (1977).
Although it is true most of our past cases involving wrongful discharge have used Washington law as the source of public policy, the use of federal law for the same purpose is far from unprecedented. Our decision to recognize the tort of wrongful discharge in Thompson v. St. Regis Paper Co. was based on public policy as expressed in a federal statute. 102 Wn.2d 219, 685 P.2d 1081 (1984). In Thompson we spoke in general terms of constitutional, statutory, regulatory, and judicial sources of public policy.
*395“In determining whether a clear mandate of public policy is violated, courts should inquire whether the employer’s conduct contravenes the letter or purpose of a constitutional, statutory, or regulatory provision or scheme. Prior judicial decisions may also establish the relevant public policy.”
Id. at 232 (quoting Parnar v. Americana Hotels, Inc., 65 Haw. 370, 380, 652 P.2d 625, 631 (1982)). We then decided the dispute before us by relying on the Foreign Corrupt Practices Act of 1977 as a clear expression of public policy to hold the employer liable for wrongfully discharging an employee for insisting on complying with the federal act. Thompson, 102 Wn.2d at 234 (“If [Thompson’s] discharge was premised upon his compliance with the accounting requirements of the Foreign Corrupt Practices Act. . . then his discharge was contrary to a clear mandate of public policy and, thus, tortious.”).
Since Thompson our reliance on federal law in employment discrimination has continued. For example, the very test by which we determine whether a plaintiff has set forth a prima facie case of employment discrimination is based on federal law. That test was developed by the United States Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S. Ct. 1817, 1824, 36 L. Ed. 2d 668 (1973). See Grimwood v. Univ. of Puget Sound, Inc., 110 Wn.2d 355, 361-63, 753 P.2d 517 (1988) (adopting the McDonnell test in an age discrimination claim under RCW 49.60.180); Baldwin v. Sisters of Providence in Wash., Inc., 112 Wn.2d 127, 136, 769 P.2d 298 (1989) (extending Grimwood to common law termination claims). See also Douchette v. Bethel Sch. Dist. No. 403, 117 Wn.2d 805, 816, 818 P.2d 1362 (1991) (approving of the Court of Appeals’ reliance on federal case law to determine when a wrongful discharge claim accrues).
Other than to restate the obvious—that existing Washington statutes, regulations, or case law do not expressly prohibit association discrimination—the majority has not explained why we cannot do as we did in Thompson, and have been doing ever since, which is to rely on federal law to evince a clear mandate of public policy.
*396Not only is the majority’s decision to reject our past reliance on federal law without explanation, it also places us in a distinct minority among our sister states. To date, of those states that have addressed whether a wrongful discharge claim can be based on public policy as evinced in federal law, the vast majority have answered in the affirmative. See, e.g., Cloutier v. Great Atl. & Pac. Tea Co., 121 N.H. 915, 436 A.2d 1140, 1144 (1981) (holding the federal Occupational Safety and Health Act may serve as a source of public policy); Kulch v. Structural Fibers, Inc., 78 Ohio St. 3d 134, 677 N.E.2d 308, 321 (1997) (same); Wheeler v. Caterpillar Tractor Co., 108 Ill. 2d 502, 485 N.E.2d 372, 377, 92 111. Dec. 561 (1985) (holding public policy may be found in federal nuclear safety statutes); Norris v. Hawaiian Airlines, 74 Haw. 235, 842 P.2d 634, 646 (1992) (holding Federal Aviation Act and the federal aviation regulations may be source of public policy), aff’d, 512 U.S. 246, 114 S. Ct. 2239,129 L. Ed. 2d 203 (1994); Green v. Ralee Eng’g Co., 19 Cal. 4th 66, 960 P.2d 1046, 1050, 78 Cal. Rptr. 2d 16 (1998) (same); Peterson v. Browning, 832 P.2d 1280, 1283 (Utah 1992) (holding federal law may serve as the basis of public policy as long as connection is shown between the law violated and the public policies of the State of Utah); Faulkner v. United Techs. Corp., 240 Conn. 576, 693 A.2d 293, 297-98 (1997) (holding federal law can serve as source of public policy); see generally Henry H. Perritt, Employee Dismissal Law and Practice § 7.13 (4th ed. 1998 & Supp. 2001).
Unless we are willing to overrule prior precedent we are bound to adhere to the rule articulated in Thompson and continue to rely on federal law as a source of public policy. Here that law is the Americans with Disabilities Act of 1990 (ADA) (42 U.S.C. §§ 12101-12213). Although the majority opinion refers to this federal act, it fails to acknowledge it provides an existing and clear mandate of public policy:
[T]he term “discriminate” includes—
*397(4) excluding or otherwise denying equal jobs or benefits to a qualified individual because of the known disability of an individual with whom the qualified individual is known to have a relationship or association [.]
42 U.S.C. § 12112(b)(4);8 see also 29 C.F.R. § 1630.8; cf. Roe v. Quality Transp. Servs., 67 Wn. App. 604, 610, 838 P.2d 128 (1992) (noting courts must find, not create, public policy).
The public policy mandate of the ADA fits squarely into the purpose of the tort of wrongful discharge—to prevent employers from using the employment at will doctrine as a shield from repercussions for taking socially undesirable actions. See Thompson, 102 Wn.2d at 231. To deny Mrs. Sedlacek her day in court is to allow discrimination against individuals with disabilities and those with whom such persons have a relationship or association. See Amicus Curiae Br. of Wash. Employment Lawyers Ass’n at 9.
Other courts have recognized federal law “enunciate [s] a clearly mandated public policy to be uniformly enforced throughout the United States.” Wheeler, 485 N.E.2d at 374. For example, in Kulch v. Structural Fibers, Inc., the Ohio Supreme Court held the federal Occupational Safety and Health Act (OSHA) constituted “a sufficiently clear expression of public policy to warrant an exception to the doctrine of employment at will.” 677 N.E.2d at 322. The Court noted the State of Ohio had a broad public policy demanding employees be provided with safe work environments. Id. *398Since the federal OSHA was consistent with that policy, the court found no reason not to use that federal statute as a source of Ohio public policy concerning workplace safety. Id.
Similarly, Washington has a broad public policy against employment discrimination. The ADA provision at issue here is consistent with that policy. It enunciates a national public policy against association discrimination. I see no reason why we should discontinue our use of federal law as a source of specific public policy, especially when such is consistent with broader Washington public policy.
The majority places much emphasis on the fact Mrs. Sedlacek does not have access to the statutory remedies offered by the ADA because her employers do not fall into the category of employers subject to that act. See 42 U.S.C. § 12111(5)(A). However, that does not justify barring her from relying on the ADA in her wrongful discharge claim. As we recognized in Roberts v. Dudley, the mere fact an employer does not meet a statutory definition is no reason to bar an employee seeking to recover under the common law. 140 Wn.2d 58, 75-76, 993 P.2d 901 (2000). The majority’s decision to deny the common law claim of wrongful discharge because of the statutory definition of “employer” is inconsistent with our opinion in Roberts v. Dudley.
This is an appeal from a summary judgment dismissing all claims brought by Mrs. Sedlacek on her own behalf and on behalf of her late husband. Viewing the facts in the light most favorable to Mrs. Sedlacek in her capacity as the nonmoving party, she has raised a fair inference that her husband’s cancer was the reason why the Hillises fired her. If that is the case, the Hillises have violated the public policy expressed in the ADA. The burden therefore shifts to the Hillises to show the discharge was for reasons other than Mr. Sedlacek’s cancer. See Wilmot v. Kaiser Aluminum & Chem. Corp., 118 Wn.2d 46, 67-68, 821 P.2d 18 (1991). This presents a genuine issue of material fact rendering summary judgment dismissal inappropriate. See CR 56(c).
Lastly, I note neither preemption nor federalism defeats reliance on federal law as a source of public policy. By *399relying on the ADA as a source of public policy, we are not enforcing that statute per se. Rather, we merely give force to the public policy expressed therein. We are regularly presented with questions of federal law and policy, and as state courts we are capable of determining questions of this kind. Engrafting federal policy within a state common law concept would not offend our limited sovereignty. Cf. Adler v. Am. Standard Corp., 538 F. Supp. 572, 579 (D. Md. 1982).
I dissent.
Johnson, J., concurs with Sanders, J.

 Association discrimination has been declared contrary to public policy in other areas of discrimination:
(1) It is an unfair practice for any person, whether acting for himself, herself, or another, because of sex, marital status, race, creed, color, national origin, families with children status, the presence of any sensory, mental, or physical disability, or the use of a trained dog guide or service animal by a disabled person:
(f) To discriminate in the sale or rental, or to otherwise make unavailable or deny a dwelling, to any person; or to a person residing in or intending to reside in that dwelling after it is sold, rented, or made available; or to any person associated with the person buying or renting[.]
ROW 49.60.222(l)(f) (emphasis added).